Citation Nr: 1648535	
Decision Date: 12/30/16    Archive Date: 01/06/17

DOCKET NO.  14-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease.

2.  Entitlement to service connection for chronic skin disease.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, to include service in the Republic of Vietnam.  The Veteran was awarded a Vietnam Service Medal with Two Bronze Stars and a Vietnam Campaign Medal with 60 Device, among other decorations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, the Veteran, acting through his representative, requested withdrawal of his appeal of the issues seeking entitlement to service connection for chronic obstructive pulmonary disease (COPD) and for chronic skin disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for COPD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for chronic skin disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, acting through his representative, requested withdrawal of his appeal as to the issues of entitlement to service connection for COPD and chronic skin disease.  Hence, there remains no allegation of error of fact or law for appellate consideration of those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and the appeal is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for COPD is dismissed.

The appeal of the issue of entitlement to service connection for chronic skin disease is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


